          Case 1:19-cv-06950-VM Document 50 Filed 06/01/20 Page 1 of 19



Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiffs
Spin Master Ltd. and Spin Master, Inc.

                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 SPIN MASTER LTD. and SPIN MASTER, INC.,

                                                         19-cv-6950 (VM)
 Plaintiffs
                                                         [PROPOSED]
 v.                                               FINAL DEFAULT JUDGMENT
                                                      AND PERMANENT
 18699055609@163.COM,          2016WANGYU,           INJUNCTION ORDER
 714669968@QQ.COM,        AJIN       STORE,
 ALINANA_HH, AM0JEWEL5, BAGS FASHION
 INTERNATIONAL, BEINGYOUNG0, BIUBIUAA,
 BOOM BOOM BOLYNN, BRAVODAYS1, BUY
 EVERYTHING,      CHAILI,   CHENFANGXIAN,
 CHENFEIHONG,          CHINAFASHIONSTYLE,
 CLJLGF29789,    DAILY    LIFE     FACTORY,
 DENGFENGLAI, DKLLR, DSGBSRTJNATRJG,
 ELECTRONIC ACCESSORIES INTERNATIONAL,
 FIDGETTECH,         FRENCH          DR.SUN
 INTERNATIONAL COSMETICS CO.,LIMITED,
 FUZETONG6562, GARDENLIVERY, GBNIFNVJRF,
 GREYHRE, GUORONGPENG, HAREM, HEALTHY
 DAILY LIFE, HENGHENGZHE, HESHUTINGYO,
 HOME     WALL     CRAFT,   HOPEINTHEBOX,
 HUBOHUBOBO, HUZHONG11SHOP, INFINITEDD,
       Case 1:19-cv-06950-VM Document 50 Filed 06/01/20 Page 2 of 19



JIMIHUA, JINGSHANZHANG, JINYUN FLYNESS
E-COMMERCE COMPANY, JLING, JUMAN,
LEIYISHEN,      LGCYOUTH31,     LIDAWOW,
LILICHENGFASHIONSTORE,         LINGXIANG,
LONHD33,      LOVE-HOME99,   LSLR,   LULU
GLOBAL, MILLFFY OFFICIAL STORE, MLASHOP,
NAINAIGEXONG9800,      NATURAL     BEAUTY
VIRGIN HAIR, OSHIDE TECHNOLOGY AND
TRADE LIMITED, PING0721, QIANERXIAODIAN,
QUEENNING, RAOTUMIN, RICHARDHUAN3456,
RL    TRADING      COMPANY,    SFDCVD123,
SHAMAOMAO,
SHENZHENSHIYUYUANXIANGKEJIFAZHANYO
UXIANGONGSI,       SHIQIFENG2017,    SJHZ,
STARSUN, SUPERMAOJ, SUZANNE1, SZL,
TAIN85, THUNDER, TOO STORE, TOP_BEYOND,
USFASHION, WANG123, WANYYT, WANYYT,
WBZD, WEIHJTE, WEN WEN BAG SHOP, WS
TUHAO,       WUIXAOXIN,     XIAOMIGUOBA,
XUBAILUN2017, XUSHAOWEI, YANGZHOU
PERNYCESS GARMENT INDUSTRY CO., LTD.,
ZHANGCHENGYUAN, ZHUANGDIAN TEXTILE
CO. LTD. and ZXIAOHUA,

Defendants
        Case 1:19-cv-06950-VM Document 50 Filed 06/01/20 Page 3 of 19



                                        GLOSSARY

      Term                                    Definition                              Docket Entry
                                                                                        Number
Plaintiffs or Spin   Spin Master Ltd. and Spin Master, Inc.                               N/A
Master
Defendants           18699055609@163.com, 2016wangyu, 714669968@qq.com,                   N/A
                     ajin store, Alinana_hh, am0jewel5, Bags Fashion
                     International, BeingYoung0, biubiuAA, boom boom bolynn,
                     Bravodays1, buy everything, chaili, chenfangxian,
                     chenfeihong, ChinaFashionStyle, cljlgf29789, Daily Life
                     Factory, Dengfenglai, DKLLR, Dsgbsrtjnatrjg, Electronic
                     Accessories International, fidgetTech, FRENCH DR.SUN
                     INTERNATIONAL               COSMETICS           CO.,LIMITED,
                     fuzetong6562,       gardenlivery,      gbnifnvjrf,    greyhre,
                     guorongpeng, harem, Healthy Daily Life, henghengzhe,
                     Heshutingyo, home wall craft, Hopeinthebox, hubohubobo,
                     huzhong11shop, InfiniteDD, jimihua, jingshanzhang, Jinyun
                     flyness E-commerce company, JLing, Juman, leiyishen,
                     lgcyouth31, Lidawow, LILICHENGFASHIONSTORE,
                     lingxiang, lonhd33, Love-Home99, LSLR, lulu global, Millffy
                     official store, mlashop, nainaigexong9800, Natural Beauty
                     Virgin Hair, Oshide Technology and Trade Limited,
                     ping0721,      qianerxiaodian,     QueenNing,      RaoTuMin,
                     richardhuan3456, RL TRADING COMPANY, sfdcvd123,
                     shamaomao,
                     shenzhenshiyuyuanxiangkejifazhanyouxiangongsi,
                     SHIQIFENG2017, SJHZ, Starsun, Supermaoj, Suzanne1, szl,
                     tain85, Thunder, too store, top_beyond, USFashion, wang123,
                     wanyyt, wanyyt, wbzd, weihjte, Wen Wen bag shop, WS
                     TUHAO, Wuixaoxin, XIAOMIGUOBA, xubailun2017,
                     xushaowei, Yangzhou Pernycess Garment Industry Co., Ltd.,
                     zhangchengyuan, Zhuangdian Textile Co. Ltd. and Zxiaohua
Defaulting           18699055609@163.com, 2016wangyu, 714669968@qq.com,                   N/A
Defendants           Alinana_hh, am0jewel5, Bags Fashion International,
                     BeingYoung0, biubiuAA, boom boom bolynn, buy
                     everything, chaili, chenfeihong, Daily Life Factory,
                     Dengfenglai,        fidgetTech,       FRENCH          DR.SUN
                     INTERNATIONAL               COSMETICS           CO.,LIMITED,
                     gbnifnvjrf, greyhre, guorongpeng, harem, Healthy Daily Life,
                     henghengzhe, heshutingyo, home wall craft, Hopeinthebox,
                     hubohubobo,       huzhong11shop,       InfiniteDD,    jimihua,
                     jingshanzhang, Jinyun flyness E-commerce company, JLing,
                     Juman,                  lgcyouth31,                  Lidawow,
                     LILICHENGFASHIONSTORE, lingxiang, lonhd33, LSLR,
                     lulu     global,     Millffy    official    store,    mlashop,

                                              i
       Case 1:19-cv-06950-VM Document 50 Filed 06/01/20 Page 4 of 19



                 nainaigexong9800, Natural Beauty Virgin Hair, Oshide
                 Technology and Trade Limited, ping0721, QueenNing,
                 RaoTuMin, RL TRADING COMPANY, sfdcvd123,
                 shamaomao,
                 shenzhenshiyuyuanxiangkejifazhanyouxiangongsi,
                 SHIQIFENG2017, SJHZ, Supermaoj, szl, tain85, too store,
                 top_beyond, USFashion, wang123, wanyyt, wbzd, weihjte,
                 Wen Wen bag shop, WS TUHAO, Wuixaoxin,
                 XIAOMIGUOBA, xubailun2017, xushaowei, Yangzhou
                 Pernycess Garment Industry Co., Ltd., zhangchengyuan and
                 Zxiaohua
Wish             Wish.com, a San Francisco, California-based, online                      N/A
                 marketplace and e-commerce platform owned by

                 that allows manufacturers and other third-party merchants,
                 like Defendants, to advertise, distribute, offer for sale, sell and
                 ship their retail products, which, upon information and belief,
                 primarily originate from China, directly to consumers
                 worldwide and specifically to consumers residing in the U.S.,
                 including New York
Sealing Order    Order to Seal File entered on July 25, 2019                             Dkt. 1
Complaint                    Complaint filed on July 25, 2019                           Dkt. 34
Application                  Ex Parte Application for: 1) a temporary restraining      Dkts. 13-19
                 order; 2) an order restraining Merchant Storefronts (as defined
                 infra                                             infra) with the
                 Financial Institutions (as defined infra); 3) an order to show
                 cause why a preliminary injunction should not issue; 4) an
                 order authorizing bifurcated and alternative service and 5) an
                 order authorizing expedited discovery filed on July 25, 2019
Harrs Dec.                                                                              Dkt. 16
                 Application
Arnaiz Dec.                                                                             Dkt. 15
                 Application
Scully Dec.                                                                             Dkt. 17
                 Application
TRO              1) Temporary Restraining Order; 2) Order Restraining                   Dkt. 19
                                                           Assets with the
                 Financial Institutions; 3) Order to Show Cause Why a
                 Preliminary Injunction Should Not Issue; 4) Order
                 Authorizing Bifurcated and Alternative Service; and 5) Order
                 Authorizing Expedited Discovery entered on July 26, 2019
PI Show Cause    August 8, 2019 hearing to show cause why a preliminary                   N/A
Hearing          injunction should not issue
PI Order         August 22, 2019 Preliminary Injunction Order                            Dkt. 6


                                            ii
       Case 1:19-cv-06950-VM Document 50 Filed 06/01/20 Page 5 of 19



GUND Marks                                                                            N/A
                 goods in Class 28, with a date of first use of 1900; 5,172,584 for

                               for goods in Class 28, with a constructive date of
                 first   use   of December 21, 2015; 5,061,115 for

                                   for goods in Class 28, with a date of first use


                 January, 2016, among others
GUND Works       U.S. Copyright Registration Nos. SR 812-771, covering the            N/A
                 Flappy the Elephant Sound Recording, which is played by
                 certain GUND Peek-A-Boo Products, VA 2-025-106,
                 covering Animated Flappy the Elephant, PA 2-046-172,
                 covering GUND Flappy Animated Elephant Video, SR 806-
                 511, covering Peek-a-boo Sound Recording, which is played
                 by certain GUND Peek-A-Boo Products, and VA 2-024-940,
                 covering Animated Peek-A-Boo Bear
GUND Peek-A-     A line of animated, plush toy products marketed under the            N/A
Boo Products
                 children, which recite phrases, play music and/or play a peek-
                 a-boo game, and are designed to look like various animals,
                 including bears, elephants, and dogs, among others
Counterfeit      Products bearing or used in connection with the GUND Marks           N/A
Products         and/or GUND Works, and/or products in packaging and/or
                 containing labels and/or hang tags bearing the GUND Marks
                 and/or GUND Works, and/or bearing or used in connection
                 with marks and/or artwork that are confusingly or
                 substantially similar to the GUND Marks and/or GUND
                 Works and/or products that are identical or confusingly or
                 substantially similar to the GUND Peek-A-Boo Products
Infringing                                                                            N/A
Listings
User Accounts    Any and all websites and any and all accounts with online            N/A
                 marketplace platforms such as Wish, as well as any and all as
                 yet undiscovered accounts with additional online marketplace
                 platforms held by or associated with Defendants, their
                 respective officers, employees, agents, servants and all
                 persons in active concert or participation with any of them
Merchant         Any and all User Accounts through which Defendants, their            N/A
Storefronts      respective officers, employees, agents, servants and all
                 persons in active concert or participation with any of them
                 operate storefronts to manufacture, import, export, advertise,
                 market, promote, distribute, display, offer for sale, sell and/or
                 otherwise deal in Counterfeit Products, which are held by or

                                           iii
         Case 1:19-cv-06950-VM Document 50 Filed 06/01/20 Page 6 of 19



                    associated with Defendants, their respective officers,
                    employees, agents, servants and all persons in active concert
                    or participation with any of them
                    Any and all money, securities or other property or assets of      N/A
Assets              Defendants (whether said assets are located in the U.S. or
                    abroad)
                    Any and all financial accounts associated with or utilized by     N/A
Financial
Accounts            Merchant Storefront(s) (whether said account is located in the
                    U.S. or abroad)
Financial           Any banks, financial institutions, credit card companies and
Institutions        payment processing agencies, such as ContextLogic, PayPal
                                                                 , PingPong Global
                                                  , and other companies or agencies
                    that engage in the processing or transfer of money and/or real
                    or personal property of Defendants
Third Party         Online marketplace platforms, including, without limitation,      N/A
Service Providers   those owned and operated, directly or indirectly, by
                    ContextLogic, such as Wish, as well as any and all as yet
                    undiscovered online marketplace platforms and/or entities
                    through which Defendants, their respective officers,
                    employees, agents, servants and all persons in active concert
                    or participation with any of them manufacture, import, export,
                    advertise, market, promote, distribute, offer for sale, sell
                    and/or otherwise deal in Counterfeit Products which are
                    hereinafter identified as a result of any order entered in this
                    action, or otherwise
                                  Assets from               Financial Accounts that   N/A
Frozen Assets       were and/or are attached and frozen or restrained pursuant to
                    the TRO and/or PI Order, or which are attached and frozen or
                    restrained pursuant to any future order entered by the Court in
                    this Action
           Motion              Application for Default Judgment and a Permanent       TBD
for Default         Injunction should not be entered Against Defaulting
Judgment            Defendants filed on May 29, 2020
Scully Aff.         Affidavit by Brieanne Scully in Support of              Motion    TBD
                    for Default Judgment
Wish Discovery                                                                        N/A
                    Product ID, Merchant ID, Product Lifetime Units Sold and
                    Product Lifetime GMV, among other things, provided by
                    counsel for ContextLogic to Plaintiff counsel pursuant to the
                    expedited discovery ordered in both the TRO and PI Order




                                             iv
           Case 1:19-cv-06950-VM Document 50 Filed 06/01/20 Page 7 of 19



        This matter comes before the Court by motion filed by Plaintiffs for the entry of final

judgment and permanent injunction by default against Defaulting Defendants for Defaulting

Defendants trademark infringement, trademark counterfeiting, false designation of origin, passing

off and unfair competition, copyright infringement and related state and common law claims

arising out of Defaulting Defendants unauthorized use of                         GUND Marks and GUND

Works, without limitation, in their manufacturing, importing, exporting, advertising, marketing,

promoting, distributing, displaying or offering for sale and/or selling and/or sale of Counterfeit

Products.1

        The Court, having considered the Memorandum of Law and Affidavit of Brieanne Scully

in support of                 Motion for Default Judgment and a Permanent Injunction Against

Defaulting Defendant, the Certificates of Service of the Summons and Complaint, the Certificate

of the Clerk of the Court stating that no answer has been filed in the instant action, and upon all

other pleadings and papers on file in this action, it is hereby ORDERED, ADJUDGED AND

DECREED as follows:

                                I.    Defaulting Defendants Liability

1) Judgment is granted in favor of Plaintiffs on all claims properly plead against Defaulting

    Defendants in the Complaint;

                                        II.    Damages Awards

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that because it would serve both

    the compensatory and punitive purposes of the Lanham and Copyright Acts prohibitions on

    willful infringement, and because Plaintiffs have sufficiently set forth the basis for the statutory

    damages award requested in their Motion for Default Judgment, the Court finds such an award


1
 Where a defined term is referenced herein and not defined herein, the defined term should be understood as it is
defined in the Glossary.

                                                       1
     Case 1:19-cv-06950-VM Document 50 Filed 06/01/20 Page 8 of 19



to be reasonable and Plaintiffs are awarded statutory damages against each of the Defaulting

Defendants pursuant to Section 15 U.S.C. § 1117(c) of the Lanham Act or Section 504(c) of

the Copyright Act                                                       , plus post-judgment

interest, totaling Three Million Nine Hundred Fifty Thousand U.S. Dollars ($3,950,000.00), as

follows:


                    DEFAULTING DEFENDANT                          STATUTORY
                                                                   DAMAGES
           18699055609@163.com                                      $50,000.00


           2016wangyu                                               $50,000.00


           714669968@qq.com                                         $50,000.00


           am0jewel5                                                $50,000.00


           biubiuAA                                                 $50,000.00


           buy everything                                           $50,000.00


           chaili                                                   $50,000.00


           Daily Life Factory                                       $50,000.00


           FRENCH DR.SUN INTERNATIONAL                              $50,000.00
           COSMETICS CO.,LIMITED
           gbnifnvjrf                                               $50,000.00


           guorongpeng                                              $50,000.00


           henghengzhe                                              $50,000.00




                                            2
Case 1:19-cv-06950-VM Document 50 Filed 06/01/20 Page 9 of 19



  heshutingyo                                    $50,000.00


  huzhong11shop                                  $50,000.00


  jimihua                                        $50,000.00


  jingshanzhang                                  $50,000.00


  Jinyun flyness E-commerce company              $50,000.00


  JLing                                          $50,000.00


  lgcyouth31                                     $50,000.00


  Lidawow                                        $50,000.00


  LILICHENGFASHIONSTORE                          $50,000.00


  mlashop                                        $50,000.00


  RaoTuMin                                       $50,000.00


  sfdcvd123                                      $50,000.00


  shamaomao                                      $50,000.00


  tain85                                         $50,000.00


  too store                                      $50,000.00


  top_beyond                                     $50,000.00


  wang123                                        $50,000.00




                                3
Case 1:19-cv-06950-VM Document 50 Filed 06/01/20 Page 10 of 19



   weihjte                                       $50,000.00


   Wen Wen bag shop                              $50,000.00


   WS TUHAO                                      $50,000.00


   xubailun2017                                  $50,000.00


   zhangchengyuan                                $50,000.00


   BeingYoung0                                   $50,000.00


   fidgetTech                                    $50,000.00


   home wall craft                               $50,000.00


   Hopeinthebox                                  $50,000.00


   InfiniteDD                                    $50,000.00


   QueenNing                                     $50,000.00


   supermaoj                                     $50,000.00


   szl                                           $50,000.00


   chenfeihong                                   $50,000.00


   Dengfenglai                                   $50,000.00


   lulu global                                   $50,000.00


   Oshide Technology and Trade Limited           $50,000.00




                                  4
Case 1:19-cv-06950-VM Document 50 Filed 06/01/20 Page 11 of 19



   ping0721                                      $50,000.00


   SHIQIFENG2017                                 $50,000.00


   XIAOMIGUOBA                                   $50,000.00


   lingxiang                                     $50,000.00


   Millffy official store                        $50,000.00


   nainaigexong9800                              $50,000.00


   USFashion                                     $50,000.00


   Natural Beauty Virgin Hair                    $50,000.00


   wuixaoxin                                     $50,000.00


   hubohubobo                                    $50,000.00


   Juman                                         $50,000.00


   wbzd                                          $50,000.00


   Alinana_hh                                    $50,000.00


   SJHZ                                          $50,000.00


   harem                                         $50,000.00


   boom boom bolynn                              $50,000.00


   Healthy Daily Life                            $50,000.00




                                5
       Case 1:19-cv-06950-VM Document 50 Filed 06/01/20 Page 12 of 19



           wanyyt                                                      $50,000.00


           xushaowei                                                   $50,000.00


           RL TRADING COMPANY                                          $50,000.00


           lonhd33                                                     $50,000.00


           greyhre                                                     $75,000.00


           Bags Fashion International                                  $75,000.00


           Zxiaohua                                                    $100,000.00


           LSLR                                                        $100,000.00


           Yangzhou Pernycess Garment Industry Co., Ltd.               $100,000.00


           shenzhenshiyuyuanxiangkejifazhanyouxiangongsi               $150,000.00



                                  III.   Permanent Injunction

2) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that Defaulting Defendant, its

  respective officers, agents, servants, employees, successors and assigns and all persons acting

  in concert with or under the direction of Defaulting Defendants (regardless of whether located

  in the United States or abroad), who receive actual notice of this Order are permanently

  enjoined and restrained from:

     A. manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

         displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products

         or any other products bearing the GUND Marks and/or marks that are confusingly

         similar to, identical to and constitute a counterfeiting and/or infringement of the GUND

                                               6
 Case 1:19-cv-06950-VM Document 50 Filed 06/01/20 Page 13 of 19



   Marks and/or incorporating the GUND Works and/or artwork that is substantially

   similar to, identical to and constitute infringement of the GUND Works;

B. directly or indirectly infringing in any manner any of                GUND Marks and

   GUND Works;

C. using any reproduction, counterfeit, copy or colorable imitation of               GUND

   Marks and GUND Works to identify any goods or services not authorized by Plaintiffs;

D. using any of            GUND Marks and GUND Works, or any other marks or artwork

   that are confusingly or substantially similar to the GUND Marks and GUND Works on

   or in connection with the manufacturing, importing, exporting, advertising, marketing,

   promoting, distributing, displaying, offering for sale, selling and/or otherwise dealing

   in the Counterfeit Products;

E. using any false designation of origin or false description, or engaging in any action

   which is likely to cause confusion, cause mistake and/or to deceive members of the

   trade and/or the public as to the affiliation, connection or association of any product

   manufactured, imported, exported, advertised, marketed, promoted, distributed,

   displayed, offered for sale or sold by Defaulting Defendants with Plaintiffs, and/or as

   to the origin, sponsorship or approval of any product manufactured, imported, exported,

   advertised, marketed, promoted, distributed, displayed, offered for sale or sold by

                                                                             s by Plaintiffs;

F. secreting, concealing, destroying, altering, selling off, transferring or otherwise

   disposing of and/or dealing with: (i) Counterfeit Products; (ii) any computer files, data,

   business records, documents or any other records or evidence relating to:

       i.



                                         7
         Case 1:19-cv-06950-VM Document 50 Filed 06/01/20 Page 14 of 19



               ii.

               iii. the manufacture, importation, exportation, advertising, marketing, promotion,

                     distribution, display, offering for sale and/or sale of Counterfeit Products by

                     Defaulting Defendants and by their respective officers, employees, agents,

                     servants and all persons in active concert or participation with any of them; and

       G. effecting assignments or transfers, forming new entities or associations, or creating

           and/or utilizing any other platform, User Accounts, Merchant Storefronts or any other

           means of importation, exportation, advertising, marketing, promotion, distribution,

           display, offering for sale and/or sale of Counterfeit Products for the purposes of

           circumventing or otherwise avoiding the prohibitions set forth in this Order.

2)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defaulting Defendants

     must deliver up for destruction to Plaintiffs any and all Counterfeit Products and any and all

     packaging, labels, tags, advertising and promotional materials and any other materials in the

     possession, custody or control of Defaulting Defendants that infringe any of

     trademarks, copyrights or other rights including, without limitation, the GUND Marks and

     GUND Works, or bear any marks or artwork that are confusingly or substantially similar to

     the GUND Marks and GUND Works pursuant to 15 U.S.C. § 1118;

3)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers and Financial Institutions are permanently enjoined and restrained from:

       A. secreting, concealing, transferring, disposing of, withdrawing, encumbering or paying

           any of the Defaulting Defendan         Frozen Assets from or to Defaulting

           Financial Accounts until further ordered by this Court;




                                                   8
          Case 1:19-cv-06950-VM Document 50 Filed 06/01/20 Page 15 of 19



         B. secreting, concealing, destroying, altering, selling off, transferring or otherwise

               disposing of and/or dealing with any computer files, data, business records, documents

               or any other records or evidence relating to Defaulting             Frozen Assets and

               Defaulting              Financial Accounts;

         C. knowingly instructing, aiding or abetting any other person or business entity in

               engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

               and III(3)(A) through III(3)(B) above through III(4)(A) below.

4)    IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

      Providers are permanently enjoined and restrained from:

         A. providing services to Defaulting Defendants and Defaulting Defendants                User

               Accounts and Merchant Storefronts, including, without limitation, continued operation

               of Defaulting Defendants User Accounts and Merchant Storefronts; and

         B. knowingly instructing, aiding or abetting any other person or business entity in

               engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

               and III(3)(A) through III(3)(B) above through III(4)(A) above.

         IV.      Order Authorizing Continued Alternative Service by Electronic Means

1) IT IS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service

     by electronic means that was ordered in the TRO and PI Order, shall be deemed effective as to

     Defendants, Financial Institutions and Third Party Service Providers through the pendency of

     this action.

                            V.   Temporary Continuance of Asset Restraint

1) IT IS FURTHER ORDERED, as sufficient cause has been shown, that the Defendants are

     forbidden to make or suffer any sale, assignment, transfer or interference with any property in



                                                    9
        Case 1:19-cv-06950-VM Document 50 Filed 06/01/20 Page 16 of 19



   which they have an interest, except as set forth in subdivisions (h) and (i) of Section 5222 of

   the CPLR, for a thirty (30) day period after the entry of this Order.

 VI.    Post-Judgment Asset Restraint and Transfer Order Pursuant to Rules 64, Rule 65,
                                                  s Inherent Equitable Powers

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rule 64

   of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a) and this             inherent equitable

   powers to issue remedies ancillary to its authority to provide final relief, and given the

   difficulties Plaintiffs would have enforcing this Order, Defaulting                  Frozen Assets

   from Defaulting                 Frozen Accounts, are, to the extent that a given Defaulting

                 Frozen Assets equal Defaulting                 Individual Damages Award, hereby

   released and transferred to Plaintiffs as full satisfaction of Defaulting                Individual

   Damages Awards for that Defaulting Defendant, and those Defaulting                          Frozen

   Assets shall be transferred by the Financial Institutions to Plaintiffs through             counsel

   within twenty (20) business days following the service of this Order, and upon receipt by

                counsel of such Defaulting                  Frozen Assets in full satisfaction of

   Defaulting               Individual Damages Awards, the Financial Institution(s) holding that

   Defaulting                Frozen Assets and Defaulting                      Frozen Accounts may

   unfreeze that Defaulting                  Frozen Assets and Defaulting                      Frozen

   Accounts. To the extent that Defaulting                  Frozen Assets are less than Defaulting

                 Individual Damages Awards, that Defaulting                       Frozen Assets are

   hereby released and transferred to Plaintiffs as partial satisfaction of Defaulting

   Individual Damages Awards for that Defaulting Defendant and those Defaulting

   Frozen Assets shall be transferred by the Financial Institutions to Plaintiffs through

   counsel within twenty (20) business days following the service of this Order, and


                                                 10
       Case 1:19-cv-06950-VM Document 50 Filed 06/01/20 Page 17 of 19



2) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rule

  64, Rule 65, 15 U.S.C. § 1116(a) and t                                           to issue remedies

  ancillary to its authority to provide final relief, and given the difficulties Plaintiffs would have

  enforcing this Order, the Court also hereby grants                   request for a post-judgment

  restraining order continuing the attachment of each Defaulting                  Frozen Assets until

  Plaintiffs have recovered the full payment of Defaulting                       Individual Damages

  Awards owed to it by that Defaulting Defendants under this Order, or until further order of this

  Court; and

3) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rule

  64, Rule 65, 15 U.S.C. § 1116(a) and t                                           to issue remedies

  ancillary to its authority to provide final relief, and given the difficulties Plaintiffs would have

  enforcing this Order, until Plaintiffs have recovered the full payment of Defaulting Defendant

  Individual Damages Awards owed to them by any Defaulting Defendant under this Order, in

  the event that Plaintiffs discover new and/or additional Defaulting Defendants Assets

  (whether said assets are located in the U.S. or abroad) and/or Defaulting Defendants Financial

  Accounts (whether said account is located in the U.S. or abroad)          Defaulting

  Additional              and     Defaulting Defendants        Additional Financial Accounts

  respectively), Plaintiffs shall have the ongoing authority to serve this Order on any Financial

  Institutions controlling or otherwise holding such Defaulting Defendants Additional Assets

  and/or Defaulting Defendants Additional Financial Accounts

  Defaulting Defendants Additional Assets and/or Financial                   ;

      A. Upon notice of this Order, Financial Institutions Holding Defaulting Defendants

          Additional Assets and/or Financial Accounts shall immediately locate Defaulting



                                                11
        Case 1:19-cv-06950-VM Document 50 Filed 06/01/20 Page 18 of 19



          Defendants Additional Financial Accounts, attach and restrain such Defaulting

          Defendants    Additional Assets in Defaulting Defendants          Additional Financial

          Accounts from being secreted, concealed, transferred or disposed of or withdrawn; and

       B. After twenty (20) business days following the service of this Order on Financial

          Institutions Holding Defaulting Defendants Additional Assets and/or Financial

          Accounts, Financial Institutions Holding Defaulting Defendants Additional Assets

          and/or Financial Accounts shall transfer all of Defaulting Defendants Additional

          Assets to Plaintiffs as partial or full satisfaction of Defaulting Defendants Individual

          Damage Awards, unless Defaulting Defendants have filed with this Court and served

          upon             counsel a request that such Defaulting Defendants Additional Assets

          be exempted from this Order.


                                 VII.    Miscellaneous Relief

4) Defaulting Defendants may, upon proper showing and two (2) business days written notice to

   the Court and              counsel, appear and move for dissolution or modification of the

   provisions of this Order concerning the restriction or restraint of Defaulting Defendants

   Frozen Assets, Defaulting Defendants Additional Assets and/or Defaulting Defendants

   Additional Financial Accounts;

5) Any failure by Defaulting Defendants to comply with the terms of this Order shall be deemed

   contempt of Court, subjecting Defaulting Defendants to contempt remedies to be determined

   by the Court, including fines and seizure of property;

6) The Court releases the Five Thousand U.S. Dollar ($5,000.00) security bond that Plaintiffs

   submitted in connection with this action to counsel for Plaintiff, Epstein Drangel, LLP, 60 East

   42nd Street, Suite 2520, New York, NY 10165; and


                                               12
        Case 1:19-cv-06950-VM Document 50 Filed 06/01/20 Page 19 of 19



7) This Court shall retain jurisdiction over this matter and the parties in order to construe and

   enforce this Order.



SO ORDERED.

SIGNED this _____ day of ____________, 2020, at _______ __.m.


                                                    _________________________________
                                                    HON. VICTOR MARRERO
                                                    UNITED STATES DISTRICT JUDGE




                                               13
